            Case 1:20-cv-09645-VSB Document 13 Filed 02/18/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
                                                                                          2/18/2021
RACHEL MEYERS,                                             :
                                                           :
                                        Plaintiff,         :
                                                           :             20-CV-9645 (VSB)
                      -against-                            :
                                                           :                  ORDER
PORT AUTHORITY OF TRANS HUDSON :
(PATH), et al.,                                            :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On February 17, 2021, Defendants filed a motion for partial dismissal of Plaintiff’s

 complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Docs. 11–12.) Under Federal

 Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under

 Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

          ORDERED that Plaintiff shall file any amended complaint by March 10, 2021. It is

 unlikely that Plaintiff will have a further opportunity to amend.

          IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

 any opposition to the motion to dismiss by March 19, 2021. Defendant’s reply, if any, shall be

 served by April 2, 2021.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Plaintiff.

 SO ORDERED.

Dated: February 18, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
